Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
“computing at least one kinematic object vector using specific morphology of the joint structures and the characteristics of the measured movement of the joint of the patient in real-time;
displaying a 3D representation of structures of the joint of the patient based on the specific morphology of the structures of the joint of the patient and on the characteristics of measured movement of the joint of the patient;
linking the at least one kinematic object vector with the structures of the joint of the patient; and
dynamically displaying the at least one kinematic object vector in the form of an arrow superimposed on the 3D representation of the structures of the joint of the patient in real-time”

Claim 9,
“compute at least one kinematic object vector using specific morphology of structures of the joint of the patient and the characteristics of the measured movement of the joint of the patient in real-time;
provide to the display a 3D representation of the structures of the joint of the patient based on the specific morphology of the structures of the joint of the patient and on the characteristics of measured movement of the joint of the patient; 
link the at least one kinematic object vector with the structures of the joint of the patient;
and
dynamically provide to the display the at least one kinematic object vector in the form of an arrow to be superimposed on the 3D representation of the structures of the joint of the patient in real-time”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793